TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00307-CR



                               Deante Vashon Hardister, Appellant

                                                   v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 73193, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Deante Vashon Hardister seeks to appeal from a judgment of conviction

for aggravated robbery with a deadly weapon. See Tex. Penal Code § 29.03. The trial court has

certified that this is a plea-bargain case and appellant has no right of appeal. Accordingly, the appeal

is dismissed. See Tex. R. App. P. 25.2(a)(2), (d) (“The appeal must be dismissed” if trial court does

not certify defendant’s right of appeal.).



                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Jurisdiction

Filed: May 26, 2016

Do Not Publish